internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eo2 plr-109132-00 date date legend district city state act x a y this letter is in response to a request submitted by your representative on date as amended by letters dated date and date for a ruling that the district is an integral part of city facts and representations the district was formed by city pursuant to the act as amended in the year x state enacted act for the purpose of encouraging certain cities whose tax_rates are near their limit to provide needed services in specific geographic areas within municipalities through the formation of assessment-based neighborhood districts on y city through a city council resolution established the district the resolution specifically empowered the district to form a membership corporation for the purpose of providing any and all administrative services within the a neighborhood authorized under the act and to make any improvements authorized by the act membership in the district is comprised of businesses within the a neighborhood as required by the city council resolution owners of businesses within the a area are subject_to a special assessment as authorized under the act failure by any business_entity to pay the assessment is enforced by the city through their lien and collection procedures the city council resolution sets forth the method by which assessments will be calculated the maximum amount that may be levied and the method by which assessments will be paid and collected by the district these assessments must be used to provide such services to the district as regulation of traffic oversight of public safety and provision of maintenance services including street cleaning and lighting as well as for security services street lights and other improvements purchased by the district must meet city standards the act also allows use of assessment funds for district public relations programs and group advertising the act requires the district to provide annual audits and reports to the city government the act and the city council resolution require appointment of a specified number of directors representing the member businesses within the district area and specified positions in the municipal government all appointments of directors must be approved by city the district’s articles of incorporation and by-laws provide that all actions and decisions by the district are subject_to the requirements of the act and resolution as well as the approval of the city council the act requires that upon sunset or dissolution all assets and any property of the corporation pass to city although the act and city council resolution provide for a five-year sunset provision for the district the act permits extension of the district’s existence by city through reenactment of the resolution after review of the district’s performance the district has entered into a memorandum of understanding with city for assistance in the provision of services to the district by various city departments including public safety parking water and sewer finance and the mayor’s office the agreement insures that the various city departments will provide the district with any personnel equipment or assistance needed to carry out the district’s functions of providing needed maintenance cleaning and security services to the neighborhood any equipment such as trash cans or street lights purchased by the district with assessment funds becomes the property of city law and analysis generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see sec_511 revrul_87_2 1987_1_cb_18 rev_rul 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 rev'd on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state was not pledged for mssic's obligations only three of eleven directors were selected by state officials the district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of a state nevertheless in determining whether an enterprise is an integral part of a state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations supports the position that an entity that is separate from a state or political_subdivision may still be an integral part of that state or political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state sec_301_7701-2 provides for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in part for federal tax purposes the term corporation means -- a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic an association as determined under sec_301_7701-3 a business_entity wholly owned by a state or any political_subdivision thereof thus the check-the-box_regulations indicate that even though the district is incorporated as a separate_entity from city it nevertheless may be treated as an integral part of city if it so qualifies the district was formed and is operated pursuant to the act and city council resolution which set forth and control the district’s funding mechanism use of assessment funds is overseen by city through annual audits budgets and reports all property purchased by the district with assessment funds becomes the property of city further all assets of the district pass to city in the event that the district sunsets or is dissolved these factors demonstrate city’s significant financial commitment to the district the facts also indicate that city pursuant to the act exerts substantial control_over the district which was formed to augment certain city functions the city council resolution specifies who may be selected for the district’s board_of directors and requires city council approval of individuals selected to serve on the board the act and resolution both set forth in detail how assessments must be calculated and what types of services may be purchased with assessment funding further the city council may enact ordinances that change the composition of the district’s board_of directors or change the maximum assessment level permitted enforcement of assessment collections are undertaken by city through its lien and collection functions all improvements which vest with city must meet municipal standards and must be approved by the city council various services provided by the district such as street cleaning and sanitation are coordinated through the appropriate city departments to avoid duplicate municipal services because city has demonstrated its financial commitment and control_over all aspects of the district and the services it provides we conclude that the district is an integral part of city because we have determined that the district is an integral part of city we need not address whether its income is excludible from gross_income under sec_115 conclusion the district is an integral part of city except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent although the district is not required to file federal_income_tax returns a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the submissions the material is subject_to verification on examination sincerely elizabeth purcell chief exempt_organizations branch office of district_counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes cc
